Citation Nr: 1416205	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD) due to personal assault and bipolar disorder.


REPRESENTATION

Appellant represented by:	Christy Jean, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1983 to December 1983 and March 1989 to October 1994.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran filed a notice of disagreement in May 2010 and was provided with a statement of the case in April 2011.  The Veteran perfected her appeal with a May 2011 VA Form 9.  

The Veteran testified before a decision review officer (DRO) in August 2010 and the undersigned in April 2012; copies of both transcripts are of record.  

The Board notes that the Veteran has filed a claim for service connection for PTSD but the record shows other psychiatric diagnoses.  As such, based on the evidence of record, the Board has recharacterized the issue as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); cf. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently because they rest on distinct factual bases). 

The Board also notes that in February 2010, the Veteran filed a Power of Attorney (POA) in favor of Veterans of Foreign Wars of the United States.  In June 2013, the Veteran filed another POA as evidenced on the title page.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

First, the Board notes that over the course of the appeal, the Veteran has reported several in-service stressors, including being raped on two separate occasions, at least once at gun point, and holding the hand of a fellow service-member after he was critically injured in a car accident.  See August 2010 DRO hearing; see also April 2012 Board hearing.  The Veteran also reported that she "bag and tagged" dead bodies for one day in Iraq and that while stationed in Iraq there was a three week period of constant gunfire going off at her unit which scared her.  See August 2010 VA treatment record; see also April 2012 Board hearing.  

Additionally, an October 2008 VA treatment record shows a diagnosis of bipolar disorder and PTSD related to childhood and military trauma.  The Board thus finds that the Veteran's reported in-service stressors and a PTSD diagnosis indicating a relationship to service is enough to meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non- specific medical evidence or credible lay evidence of continuity of symptomatology).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of her acquired psychiatric disorders.  

The Board also notes that the Veteran's report of in-service sexual assault falls within a category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  Therefore, on remand the examiner should also address whether the evidence indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).  

Additionally, the Board notes that the Veteran's report of fear due to hearing constant gunfire pertains to general fear of hostile military or terrorist activity.  The Board also finds that such fear is consistent with the Veteran's service in the Persian Gulf and that the claimed stressor is consistent with the places, types, and circumstances of her service.  As such, on remand the examiner should also address whether the Veteran's reported stressor of fear due to constant gunfire is adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to the claimed stressors. See 38 C.F.R. § 3.304(f)(3) (2013).  

Furthermore, in an October 2010 letter, the RO requested more information and clarification concerning the Veteran's reported stressor, including verifying if the dates and locations of the stressors calculated by the RO were correct.  In a December 2010 Report of General Information, the Veteran stated that she did not have any further information to submit.  In April 2011, the RO submitted a formal finding on lack of information required to verify the Veteran's stressors.  Besides the reported sexual assaults, the RO determined there was not enough information to verify the reported accident involving a critically wounded service-man.  The Board finds that on remand the Veteran should be provided with one more opportunity to provide more specific information regarding her claimed in-service stressors of the motor vehicle accident involving a critically injured service-man and handling dead bodies for one day.  

Finally, the Board notes that a January 2011 VA treatment record shows that the Veteran reported being denied Social Security Administration (SSA) disability.  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records; specifically those records dated since April 2011.  

2. Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

3. Contact the Veteran to afford her another opportunity to provide specific information regarding her claimed in-service stressors; particularly specific dates (within a 60 day period), locations and any additional unit numbers to which she may have been assigned.

4. If the Veteran responds, the RO should determine whether adequate information has been provided to verify any of the Veteran's reported stressors.

5. Whether or not the Veteran's reported stressors can be verified, schedule the Veteran for VA examination by a psychiatrist or psychologist to determine the nature and etiology of her acquired psychiatric disorder, to include PTSD and bipolar disorder.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

Following an examination of the Veteran and a review of the Veteran's service treatment records, personnel records, lay statements, and private records, the examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include PTSD and bipolar disorder, the examiner should attempt to reconcile the diagnoses.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that that the Veteran's PTSD is related to her active military service, to include her reported stressors of holding the hand of a critically wounded service-man, "bag and tag" of dead bodies, in-service sexual assault(s), and fear due to constant gunfire.  

In so doing, the examiner should determine whether it is at least as likely as not that the Veteran displayed any behavior in service that would be consistent with her claim of being assaulted during her active service.  If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault(s) in service. 

The Board notes that examples of such behavior includes, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The examiner should also determine whether the Veteran's claimed stressor of fear due to constant gunfire is related to fear of hostile military or terrorist activity.  The VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor. 

The Board notes that "fear of hostile military activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a thread to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In regards to any psychiatric diagnoses other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric disorders are related to the Veteran's active military service.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

6. After the development requested above has been completed to the extent possible, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


